36 So. 3d 852 (2010)
Carlos G. FIGUEROA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-341.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Carlos G. Figueroa, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ, ROTHENBERG, LAGOA, JJ.
SUAREZ, J.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A), (D).
Because the record now before us fails to conclusively refute the defendant's claim that he is owed 2,460 days of credit for time served in prison on the original incarcerative *853 portion of his sentence, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the post-conviction motion, the court shall attach record excerpts that conclusively refute the defendant's claim that he is owed 2,460 days of credit for time served.
Reversed and remanded for further proceedings.